

117 HRES 529 IH: Standing with the Cuban people and their struggle for freedom, democracy, and human rights.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 529IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. Malliotakis (for herself, Mr. Diaz-Balart, Ms. Salazar, Mr. Burchett, Mr. Fitzpatrick, Mrs. Wagner, Mrs. McClain, Mr. Chabot, Mr. Mooney, Mr. Newhouse, Mr. Timmons, Mr. Womack, Mr. Norman, Mrs. Cammack, Mr. Bilirakis, Mr. Steube, Mr. Crawford, Mr. Good of Virginia, Mr. Kelly of Pennsylvania, Mr. Brooks, Mr. McKinley, Mr. Calvert, Mr. Cline, Mr. Mast, Mr. Duncan, Ms. Van Duyne, Mr. Smith of Missouri, Mr. Schweikert, Mrs. Steel, Ms. Stefanik, Miss González-Colón, Mr. Johnson of Ohio, Mr. Kinzinger, Mrs. Miller of West Virginia, Mr. Donalds, Mr. Reschenthaler, Mr. Balderson, Mr. Posey, Mr. Murphy of North Carolina, Mr. Budd, Mrs. Walorski, Mr. Hill, Mr. Roy, Mr. Guthrie, Mr. Owens, Mrs. Hartzler, Ms. Cheney, Mr. Valadao, Mr. McCaul, Mrs. Bice of Oklahoma, Mr. Issa, Mrs. Hinson, Mr. Gohmert, Mr. Williams of Texas, Mr. Gimenez, and Mr. Zeldin) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONStanding with the Cuban people and their struggle for freedom, democracy, and human rights.Whereas the Cuban people have suffered under an authoritarian Communist regime in Cuba since 1959;Whereas the Communist regime in Cuba has advanced a violent system of censorship, detention, torture and murder of political opponents, repression of pro-Democracy efforts, and severe restrictions on movement and emigration; andWhereas the Cuban people are entitled to a representative government that fundamentally respects freedom, democracy, and human rights: Now, therefore, be itThat the House of Representatives stands in solidarity with the people of Cuba and their fight to achieve freedom, democracy, and human rights. 